Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. Murtaugh on 07/25/2022.
The application has been amended as follows: 
The Abstract has been amended to: 
ABSTRACT

An ohmic heater for heating a food product, including: a rectifier (2) for rectifying the supply voltage; an inverter (3) including controlled switches (30); a pair (4) of electrodes that can be positioned in contact with the food product to be heated, said inverter (3) being operatively interposed between the rectifier (2) and the pair (4) of electrodes; a device (5) for determining an oscillating voltage (X) generated by the rectifier (2); a system (800) for regulating the closing duration of the switches (30) of the inverter (3) at least as a function of the corresponding voltage (X) generated by the rectifier (2) and determined at a given time instant by the device (5) for determining an oscillating voltage (X).


REASONS FOR ALLOWANCE
Claims 1-3, 5-6, 8-9 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, 5, 8, see previous office action sent on 04/13/2020 for examiner's statement of reasons for the indication of allowable subject matters.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838